Citation Nr: 0918214	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  04-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
inguinal hernia status post (S/P) repair.

2.  Entitlement to service connection for a low back disorder 
including herniated discs.

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant has verified active duty service from October 
1981 to September 1984.  He also has unverified periods of 
service in the United States Marine Corps Reserves (USMCR), 
including the Individual Ready Reserves (IRR), from September 
1984 to August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision 
(reissued in May 2002) from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied entitlement to service connection for left 
inguinal hernia, low back, hemorrhoid, bilateral foot, and 
bilateral knee disabilities.

In July 2006, the Board remanded these matters for additional 
development. 

The issues of entitlement to service connection for low back 
disorder, hemorrhoids, bilateral foot disorders, and 
bilateral knee disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Residuals of a left inguinal hernia status post repair 
are shown as likely as not to be due to an injury during a 
period of active duty for training.

CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
residuals of a left inguinal hernia status post repair were 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The term "active military service" includes active duty, 
any period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INADT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  See 38 C.F.R. 
§ 3.6(a) (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2008).

Factual Background and Analysis

The Veteran contends he is entitled to service connection for 
residuals of a left inguinal hernia incurred as a result of 
an injury during a period of training while he was in USMCR.  
In multiple statements of record, the Veteran has reported 
that he suffered a hernia and back injury while training in 
Pohang, Korea in 1989 and was then sent back to Camp 
Pendleton for surgical treatment.  

Service treatment records for the Veteran's period of active 
duty do not show any complaints, treatment, or diagnosis of 
an inguinal hernia.  Treatment records dated in July and 
August 1983 detailed complaints of bilateral testicle 
soreness with no hernias and list an impression of testalgia.  

Medical records from Camp Pendleton Naval Hospital indicate 
that the Veteran had surgery for an incarcerated hernia in 
March 1989.  A March 1989 medical record detailed that the 
Veteran had pain and a bulge in the left groin for two weeks.  
He reported a mild cramping in the left groin while lifting 
heavy wooden palettes.  He indicated that he then felt sudden 
pain while lifting and later that evening developed a bulge 
in the left groin.  The March 1989 operation report noted 
that the Veteran had a repair of left inguinal hernia and 
listed the Veteran's status as CPL USMC AD (Corporal-United 
States Marine Corps-Active Duty).  Post-operative 
instructions stated no PT, no PFT, marching, light duty, etc.  

Copies of service personnel records from the Marine Corps 
Reserve Support Center (MCRSC) submitted by the Veteran 
reflect that he had 15 inactive duty points while in USMCR in 
both of the following time periods, from June 1985 to June 
1986 and from June 1986 to June 1987.  Two attempts by the RO 
to obtain the Veteran's reserve service treatment records 
were unsuccessful.  

An April 1989 letter from the Commandant of the Marine Corps 
indicated that the Veteran was notified of the determination 
of entitlement to notice of eligibility (NOE) benefits and 
referenced Pohang.  Effective March 11, 1989, medical 
treatment for a hernia was authorized until he was found fit 
for duty.  If the condition continued beyond 10 weeks of the 
date he was released from training, or the condition appeared 
permanent, he was notified that medical board proceedings 
would be commenced to determine fitness for retention in the 
Marine Corps Reserve.

In a March 2009 VA digestive disorders examination report, 
the Veteran indicated that he had an inguinal hernia while he 
was on active duty which ultimately led to a repair performed 
at Camp Pendleton in March 1989.  The Veteran complained of 
feeling a pulling sensation in his left lower abdomen and not 
being able to lift things.  Physical examination findings 
were noted as well-healed scar, minimal degree of testicular 
pain and tenderness, and moderate degree of tenderness in the 
inguinal canal.  The examiner, a VA physician, diagnosed left 
inguinal hernia status post repair, with minimal degree of 
testicular pain (testalgia) and mild degree of inguinal 
tenderness.  The examiner opined that the Veteran did not 
currently suffer from an inguinal hernia.  He further noted 
that there were no records in the file indicating that the 
Veteran had a hernia while on active duty and indicated that 
he could not opine as to whether it is likely or not that a 
hernia was incurred during active service without resorting 
to conjecture. 

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that the service personnel records he submitted 
as well as March 1989 service treatment notes show that he 
was likely serving on ADT or INADT when he suffered a left 
inguinal hernia in 1989.  In view of the totality of the 
evidence, including the available reserve service personnel 
records, the documented hernia surgery during USMCR service 
in 1989, the Veteran's current complaints, and the objective 
findings in the March 2009 VA examination report, the Board 
finds that residuals of a postoperative left inguinal hernia 
were as likely as not incurred due to an injury during a 
period of ADT during the Veteran's USMCR service in 1989.  
Consequently, the Board finds that the evidence of record is 
at least in equipoise, and therefore, affording the Veteran 
the benefit of the doubt, service connection for residuals of 
a left inguinal hernia status post (S/P) repair is warranted.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left 
inguinal hernia status post (S/P) repair is allowed.




REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Information concerning the VCAA was provided to 
the Veteran by correspondence dated in June 2001, July 2003, 
May 2005, December 2006, and August 2008.

Two attempts by the RO to obtain the Veteran's reserve 
service treatment records from the National Personnel Records 
Center (NPRC) were unsuccessful in June 2001 and July 2003.

Pursuant to the July 2006 remand decision, the AMC/RO was 
instructed to verify dates of the Veteran's active duty and 
reserve duty military service.  A remand by the Board confers 
on an appellant the right to VA compliance with the terms of 
the remand order and imposes on the Secretary a concomitant 
duty to ensure compliance with those terms.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The AMC sent the Veteran 
a July 2006 letter requesting dates of medical treatment 
during service as well as his rank and organization 
(division, regiment, battalion, company).  This letter was 
returned to sender.  Additional communications to the Veteran 
did not include any requests for this information and the AMC 
took no additional steps to attempt to verify the dates and 
types of service the Veteran had during his period of USMCR 
service.  

As requested in the July 2006 remand decision, the Board 
instructs the AMC/RO to verify duty dates and type of service 
(active duty, ADT, INADT, and reserve) for the Veteran's 
period of reserve service in USMCR from September 1984 to 
August 1989.  

The claimant has proffered evidence showing that he had 
periods of reserve duty in the USMCR from September 1984 to 
August 1989, including ADT as late as March 1989.  The 
Veteran has also stated that he underwent a hemorrhoidectomy 
at a service department facility in 1986.  Furthermore, the 
Veteran has provided dates and duty locations where he 
alleged to have sustained his injuries in multiple written 
statements of record.  He has consistently reported that he 
was treated for rectal fistula and hemorrhoids while training 
with reserve support unit at Camp Lejeune and Camp Cherry 
Point in North Carolina from 1985-1986.  He also indicated 
that he received a back injury while training in Pohang, 
Korea during 1988-1989.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and have him identify his reserve service 
unit and last duty station as well as all 
military medical facilities where he 
received treatment for his claimed low 
back disorder, hemorrhoids, bilateral foot 
disorder, and bilateral knee disorder.  He 
is to indicate whether any of the 
treatment for the claimed disorders 
required hospitalization.

2.  Thereafter, the AMC/RO should contact 
NPRC, the Commandant of the Marine Corps, 
the Veteran's USMCR reserve unit, and/or 
any additional source, to verify dates of 
active duty, ADT, INADT, and reserve 
military service from September 1984 to 
August 1989.  The AMC/RO should obtain the 
Veteran's complete service personnel and 
service treatment records for his period 
of his reserve service in USMCR from 
September 1984 to August 1989.

3.  The AMC/RO must review the claims file 
and ensure that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).



4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


